Citation Nr: 1620789	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran requested to appear at a hearing before the Board.  The requested hearing was scheduled in May 2015.  Notice of the hearing was provided in a March 2015 letter.  However, the Veteran failed to appear for the hearing without good cause and the Board considers his hearing request as withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In September 2015 the Board remanded the issue on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in October 2015 in relation to his claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability; he failed to report for the October 2015 VA examination and has not shown good cause for doing so.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, cannot be established without the scheduled examination.  

3. The claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not an initial original claim.  


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is denied as a matter of law, as he failed to report without good cause to a scheduled VA examination.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.655(b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See April 2008 correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  In September 2015 the Board remanded the issue for the Veteran to be scheduled for a VA examination to determine the etiology of his right knee disability, for which he failed to report.  The Veteran has not demonstrated good cause for his failure to report nor a willingness to appear for the examination. The Veteran's statements in the record and the evidence as a whole have been very carefully considered.

Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).

In July 2003, the Board denied the Veteran's claim of entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  

In March 2008 the Veteran filed a claim to reopen his claim of entitlement to service connection for a right knee disability.  Although the Board in the July 2003 decision denied service connection for a right knee disability as secondary to the service-connected left knee disability, service connection on a direct basis is part of the same claim as multiple theories of entitlement constitute the same claim if they pertain to the same benefit for the same disability.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  For these reasons the Board in its September 2015 decision characterized the issue as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  The Board reopened the claim and remanded it for further development, to include scheduling a VA examination to determine the nature and etiology of the right knee disability.  The examination was scheduled for October 2015 and the Veteran failed to appear.  

Even if the Veteran's claim of service connection for a right knee disability was considered to be a new claim, rather than a different theory of entitlement of the right knee service connection claim that the Board denied in July 2003, the Veteran in August 1991 first filed a compensation claim for service connection for a left knee disability and hearing loss on VA Form 21-526, Veteran's Application for Compensation or Pension.  As such his March 2008 claim for a right knee disability, could not be an initial original compensation claim and would fall squarely within the purview of an examination scheduled in conjunction with another original claim.  See 38 C.F.R. § 3.655(b).

The record reflects that the Veteran both failed to report for his October 2015 VA examination and failed to provide good cause for his absence. A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

The claims folder contains a VA compensation and pension exam inquiry and the address shown is exactly the same as the Veteran's last address of record.  See 38 C.F.R. § 3.1(q).  While the record contains a compensation and pension exam inquiry, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of the VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, even after being advised of his failure to report and potentially adverse result if could have on his appeal (see supplemental statement of the case dated November 2015), the Veteran has not asserted that he did not receive notice of the scheduled examination nor provided an explanation for his failure to report.  His representative in March 2016 even acknowledged that the Veteran failed to report for the October 2015 VA examination.  

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In the instant case, a current VA examination is necessary to determine whether the Veteran currently has a right knee disability that is related to service or secondary to the service-connected left knee disability.  The Veteran was scheduled for such an examination and did not appear.  The claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not an initial original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Instead, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Moreover, the evidence does not provide a basis to allow the claim.  A right knee disability was not shown in service or within one year thereof, and there is no medical opinion of record that otherwise establishes a nexus to service or shows that the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Accordingly, the claim is denied.  In the future, the Veteran is more than welcome to submit a new claim to reopen service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

(The Order follows on the next page.)



ORDER

Service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


